1Notice of Pre-AIA  or AIA  Status
This is a first office action on the merits of application SN 17/452,421 and filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The claims recite “the spacers being configured to be inserted in cartons for cigarette packs”  which is a recitation of the intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 4-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,230,398. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent include a pallet with a vertical element inserted into one or more through holes located in one or more stacks of spacers. The claims recite that the spacers have two recesses arranged on opposite short sides. 
 The claims of the current application requires two or more vertical elements, through holes, and stacks. At the time the invention was filed it would have been obvious for a person of ordinary skill in the art to modify the pallet and spacer of the patent claims by has a second vertical element for a second through hole and a second stack of spacers since it has been held that a mere duplciation of the essential working parts of a device involves only routine skill in the art. See MPEP § 2144.04.
For further clarification regarding claims 5 and 6, the claims of the patent are silent to what material the spacer is made from and therefore does not expressly disclose the spacer being made from cardboard or plastic. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the spacer from cardboard or plastic, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 2,971,768 to Ackley. Ackley teaches a combination of spacers (containers) on a pallet (10,11, 12). Each spacer has two through holes that engage with two vertical pegs (26,32). Each spacer has the through holes vertically aligned to create a stack as best seen in figure 1.  Figure 1 shows at least four spacers are stacked and therefore the spacers can be considered to be two or more stacks since there is nothing in the claim that prevents the stacks from being vertically aligned. 

Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 3,009,625 to Ackley. Ackley teaches a combination of spacers (C) on a pallet (50). Each spacer has two through holes (25,27) that engage with two vertical pegs (48,49). Each spacer has the through holes vertically aligned to create a stack as best seen in figure 1. Figure 1 shows at least four spacers are stacked and therefore the spacers can be considered to be two or more stacks since there is nothing in the claim that prevents the stacks from being vertically aligned. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 2,971,768 to Ackley. 
For further clarification regarding claims 5 and 6, Ackley discloses every element as claimed and discussed above except the spacers made from cardboard or plastic. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the spacer from cardboard or plastic, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07


Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 3,009,625 to Ackley. 
For further clarification regarding claims 6, Ackley discloses every element as claimed and discussed above except the spacers made from plastic. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the spacer from plastic, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07





Claim(s) 1 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 4,773,531 to Tudor in view of US Patent 3,009,625 to Ackley. Tudor teaches a spacer (26) for cigarette packs. The spacer has recesses (32, 38) arranged on the sides of the rectangular flat body as best seen in figure 3. 
Tudor does not expressly disclose through holes in the spacers and the spacers stacked on a pallet with vertical pegs. 
Ackley teaches a combination of spacers (C) on a pallet (50). Each spacer has two through holes (25,27) that engage with two vertical pegs (48,49). Each spacer has the through holes vertically aligned to create a stack as best seen in figure 1. Figure 1 shows at least four spacers are stacked and therefore the spacers can be considered to be two or more stacks since there is nothing in the claim that prevents the stacks from being vertically aligned. 
	At the time the invention was filed it would have been obvious for a person of ordinary skill in the art to modify the spacer of Tudor by adding through holes and pallet with vertical pegs to engage the through holes. 

Allowable Subject Matter
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY MICHAEL AYRES whose telephone number is (571)272-8299. The examiner can normally be reached Monday - Friday 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dan Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY M AYRES/Examiner, Art Unit 3637